

115 HR 507 IH: Zero-based Budgeting Ensures Responsible Oversight (ZERO) Act of 2017
U.S. House of Representatives
2017-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 507IN THE HOUSE OF REPRESENTATIVESJanuary 12, 2017Mr. Ross introduced the following bill; which was referred to the Committee on the BudgetA BILLTo require zero-based budgeting for departments and agencies of the Government.
	
 1.Short titleThis Act may be cited as the Zero-based Budgeting Ensures Responsible Oversight (ZERO) Act of 2017. 2.Zero-based budgetingSection 1105 of title 31, United States Code, is amended by adding at the end the following new subsection:
			
				(i)
 (1)The President shall submit with materials related to each budget transmitted under subsection (a) on or after January 1, 2019, a budget for each department and agency which contains the following information:
 (A)A description of each activity for which the department or agency receives an appropriation in the current fiscal year or for which the department or agency requests an appropriation for the budget year.
 (B)The legal basis for each activity. (C)For each activity, three alternative funding levels for the budget year, and a summary of the priorities that would be accomplished within each level, and the additional increments of value that would be added by the higher funding levels. At least two of these funding levels shall be below the funding level for the current fiscal year.
 (D)For each activity, one or more measures of its cost efficiency and effectiveness. (2)As soon as practicable, the Director of the Office of Management and Budget shall publish guidelines to carry out this subsection. The guidelines shall require that the baseline budget of each department or agency is assumed to be zero and each proposed expenditure shall be justified as if it were a new expenditure..
		